



Exhibit 10.1




JOHNSON CONTROLS INTERNATIONAL PLC
EXECUTIVE DEFERRED COMPENSATION PLAN


Frozen Effective as of January 1, 2018


ARTICLE 1.
PURPOSE AND DURATION


Section 1.1.    Purpose. The Johnson Controls International plc Executive
Deferred Compensation Plan (formerly the Johnson Controls, Inc. Executive
Deferred Compensation Plan) (the “Plan”) permits certain employees of the
Company and its Affiliates to defer amounts otherwise payable or shares
deliverable under separate bonus or equity plans or programs maintained by the
Company or an Affiliate.


Section 1.2.    Effective Date and September 2, 2016 Restatement. The Plan was
originally effective on October 1, 2001, as a consolidation of the deferral
features of various separate plans. The Plan has been amended several times
since it was originally effective, including being amended and restated
effective as of September 2, 2016 (the “Amended and Restated Effective Date”) to
reflect the merger of Johnson Controls, Inc. with and into a subsidiary of Tyco
International plc.


Section 1.3    January 1, 2018 Restatement to Freeze Plan. Notwithstanding
anything in the Plan to the contrary, effective January 1, 2018, the Plan will
cease to accept new Participants and will not permit new deferrals of
compensation, provided, however, that Deferrals relating to Deferrable
Compensation awarded or issued prior to January 1, 2018, and with respect to
which a deferral election was made prior to January 1, 2018, may still be
credited to Participants’ Accounts. The terms of the Plan will otherwise
continue to apply to Participants’ Accounts until such Accounts are distributed,
or the Plan is terminated, according to the terms of the Plan.


ARTICLE 2.
DEFINITIONS AND CONSTRUCTION


Section 2.1.    Definitions. Wherever used in the Plan, the following terms
shall have the meanings set forth below and, where the meaning is intended, the
initial letter of the word is capitalized:


(a)“Account” means the record keeping account or accounts maintained to record
the interest of each Participant under the Plan. An Account is established for
record keeping purposes only and not to reflect the physical segregation of
assets on the Participant’s behalf, and may consist of such subaccounts or
balances as the Administrator may determine to be necessary or appropriate.


(b)“Act” means the Securities Act of 1933, as interpreted by regulations and
rules issued pursuant thereto, all as amended and in effect from time to time.
Any reference to a specific provision of the Act shall be deemed to include
reference to any successor provision thereto.


(c)“Administrator” means the Employee Benefits Policy Committee of the Company.




1

--------------------------------------------------------------------------------





(d)“Affiliate” means each entity that is required to be included in the
Company’s controlled group of corporations within the meaning of Code Section
414(b), or that is under common control with the Company within the meaning of
Code Section 414(c); provided that for purposes of determining when a
Participant has incurred a Separation from Service, the phrase “at least 50
percent” shall be used in place of the phrase “at least 80 percent” in each
place that phrase appears in the regulations issued thereunder.


(e)“Affiliated Company” or “Affiliated Companies” shall include any company or
companies controlled by, controlling or under common control with the Company.


(f)“Beneficiary” means the person(s) or entity(ies) designated by a Participant
to be his beneficiary for purposes of this Plan as provided in Section 9.2.


(g)“Board” means the Board of Directors of the Company.


(h)“Change of Control” has the meaning ascribed in Section 8.2 or Section 8.4,
as applicable.


(i)“Code” means the Internal Revenue Code of 1986, as interpreted by regulations
and rulings issued pursuant thereto, all as amended and in effect from time to
time. Any reference to a specific provision of the Code shall be deemed to
include reference to any successor provision thereto.


(j)“Committee” means the Compensation and Human Resources Committee of the
Board, which shall consist of not less than two members of the Board, each of
whom is also a director of the Company and qualifies as a “non-employee
director” for purposes of Rule 16b-3 of the Exchange Act.


(k)“Company” means Johnson Controls International plc, an Irish public limited
company, and its successors as provided in Section 9.8.


(l)“Deferrable Compensation” means the following types of compensation that may
be deferred under the Plan:


(1)
Annual Incentive Awards: All or a portion of a Participant’s performance cash
award made under a plan of the Company, or with the consent of the
Administrator, any other annual bonus plan maintained by an Affiliate. For 2016,
the term “Annual Incentive Awards” also includes cash awards payable under a
plan of Johnson Controls, Inc., to the extent the deferral election with respect
to such amounts are effective under Code Section 409A.



(2)
Long-Term Incentive Awards: All or a portion of a Participant’s multi-year
performance cash award under a plan of the Company, or, with the consent of the
Administrator, any other long-term bonus plan maintained by an Affiliate. For
2016, the term “Long-Term Incentive Awards” also includes the cash award payable
under a plan of Johnson Controls, Inc., to the extent the deferral election with
respect to such amounts are effective under Code Section 409A.



(3)
Shares: The Shares that would have otherwise been issued to a Participant under
any equity award (other than share options or share appreciation rights) granted
under any plan of the Company (including granted under any plan of Johnson
Controls, Inc. prior to the Amended and Restated Effective Date), but



2

--------------------------------------------------------------------------------





only to the extent the Committee (with respect to those Participants who are
Company officers), or the Administrator (with respect to all other
Participants), designates such equity award as being eligible for deferral
hereunder.


(4)
Other Incentive Compensation: Any other incentive award or compensation that the
Committee (with respect to those Participants who are Company officers), or the
Administrator (with respect to all other Participants), designates is eligible
for deferral hereunder.



(m)“Deferral” means the amount credited, in accordance with a Participant’s
election or as required by the Plan, to the Participant’s Account in lieu of the
payment in cash thereof, or the issuance of Shares with respect thereto.
Deferrals include the following:


(1)
Annual Incentive Deferrals: A deferral of all or a portion of a Participant’s
Annual Incentive Award, as described in subsection (l)(1).



(2)
Long-Term Incentive Deferrals: A deferral of all or a portion of a Participant’s
Long-Term Incentive Award, as described in subsection (l)(2).



(3)
Share Deferrals: A deferral of Shares , as described in subsection (l)(3).



(4)
Other Incentive Compensation: A deferral of any other type of Deferrable
Compensation, as described in subsection (l)(4).



(n)“ERISA” means the Employee Retirement Income Security Act of 1974, as
interpreted by regulations and rulings issued pursuant thereto, all as amended
and in effect from time to time. Any reference to a specific provision of ERISA
shall be deemed to include reference to any successor provision thereto.


(o)“Exchange Act” means the Securities Exchange Act of 1934, as interpreted by
regulations and rules issued pursuant thereto, all as amended and in effect from
time to time. Any reference to a specific provision of the Exchange Act shall be
deemed to include reference to any successor provision thereto.


(p)“Fair Market Value” means with respect to a Share, except as otherwise
provided herein, the closing sales price on the New York Stock Exchange as of
4:00 p.m. EST on the date in question (or the immediately preceding trading day
if the date in question is not a trading day), and with respect to any other
property, such value as is determined by the Administrator.


(q)“Investment Options” means the investment options offered under the Johnson
Controls Savings and Investment (401k) Plan (excluding the Company stock fund)
or any successor plan thereto, the Share Unit Account, and any other
alternatives made available by the Administrator, which shall be used for the
purpose of measuring hypothetical investment experience attributable to a
Participant’s Account.
(r)“Participant” means (i) unless otherwise determined by the Committee or
Administrator, an employee of the Company or any Affiliate who is employed in
the United States and is participating in the Company’s Stock Ownership Program,
and (ii) any other employee of the Company or any Affiliate who is selected for
participation by the Committee or Administrator, provided there shall be no new
Participants after December 31, 2017. Notwithstanding the foregoing, the
Committee shall limit the


3

--------------------------------------------------------------------------------





foregoing group of eligible employees to a select group of management and highly
compensated employees, as determined by the Committee in accordance with ERISA.
Where the context so requires, a Participant also means a former employee
entitled to receive a benefit hereunder.


(s)“Person” means any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act).


(t)“Plan Year” means the fiscal year of the Company.


(u)“Separation from Service” means a Participant’s cessation of service from the
Company and all Affiliates within the meaning of Code Section 409A, including
the following rules:


(1)
If a Participant takes a leave of absence from the Company or an Affiliate for
purposes of military leave, sick leave or other bona fide leave of absence, the
Participant’s employment will be deemed to continue for the first six (6) months
of the leave of absence, or if longer, for so long as the Participant’s right to
reemployment is provided by either by statute or by contract; provided that if
the leave of absence is due to the Participant’s medically determinable physical
or mental impairment that can be expected to result in death or can be expected
to last for a continuous period of six (6) months or more, and such impairment
causes the Participant to be unable to perform the duties of his position with
the Company or an Affiliate or a substantially similar position of employment,
then the leave period may be extended for up to a total of twenty-nine (29)
months. If the period of the leave exceeds the time periods set forth above and
the Participant’s right to reemployment is not provided by either statute or
contract, the Participant will be considered to have incurred a Separation from
Service on the first day following the time periods set forth above.

  
(2)
A Participant will be presumed to have incurred a Separation from Service when
the level of bona fide services performed by the Participant for the Company and
its Affiliates permanently decreases to a level equal to twenty percent (20%) or
less of the average level of services performed by the Participant for the
Company or its Affiliates during the immediately preceding thirty-six (36) month
period (or such lesser period of service).



(3)
The Participant will be presumed not to have incurred a Separation from Service
while the Participant continues to provide bona fide services to the Company or
an Affiliate in any capacity (whether as an employee or independent contractor)
at a level that is at least fifty percent (50%) or more of the average level of
services performed by the Participant for the Company or its Affiliates during
the immediately preceding thirty-six (36) month period (or such lesser period of
service).



(4)
If a Participant ceases to provide services as an employee to the Company or an
Affiliate, but immediately thereafter continues to provide services as an
independent contractor to any such entity without incurring a Separation from
Service as described in the subparagraphs above, then such Participant will not
incur a Separation from Service until the expiration of the contract (or, if
applicable, all contracts) under which services are performed for the Company



4

--------------------------------------------------------------------------------





and any Affiliate if the expiration is a good-faith and complete termination of
the contractual relationship.


(v)“Share” means an ordinary share of the Company.


(w)“Share Unit Account” means the account described in Article 7, which is
deemed invested in Shares.


(x)“Share Units” means the hypothetical Shares that are credited to the Share
Unit Account in accordance with Article 7.


(y)“Valuation Date” means each day when the United States financial markets are
open for business, as of which the Administrator will determine the value of
each Account and will make allocations to Accounts.


Section 2.2.    Construction. Wherever any words are used in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are use in the singular or the
plural, they shall be construed as though they were used in the plural or the
singular, as the case may be, in all cases where they would so apply. Titles of
articles and sections are for general information only, and the Plan is not to
be construed by reference to such items.


Section 2.3.    Severability. In the event any provision of the Plan is held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Plan, and the Plan shall be construed and enforced as
if the illegal or invalid provision had not been included.


ARTICLE 3.
PARTICIPATION


Section 3.1.    Effective Date. Each individual for whom an Account is
maintained under the Plan as of the Amended and Restated Effective Date shall
continue in participation hereunder on the day following the Amended and
Restated Effective Date.


Section 3.2.    New Participants. Prior to January 1, 2018, each employee of the
Company or an Affiliate who qualifies as a Participant shall automatically
become a Participant on the date he makes (or is deemed to make) a deferral
election under Article 4. No employee may become a Participant pursuant to this
Section 3.2 on or after January 1, 2018.


ARTICLE 4.
DEFERRALS OF COMPENSATION


Section 4.1.    Deferral Elections. Prior to January 1, 2018, a Participant may
elect to defer all or part of his Deferrable Compensation pursuant to one or
more of the following provisions, as applicable to such compensation, subject to
any limitations or other requirements imposed by the Committee (with respect to
Participants who are Company officers) or the Administrator (with respect to all
other Participants). A Participant’s election to defer an award shall be
effective only for the award to which the election relates, and shall not carry
over from award to award. As of the end of the applicable election period, the
Participant’s deferral election shall be irrevocable except as provided in
Section 4.2.




5

--------------------------------------------------------------------------------





(a)    Calendar Year. A Participant may make a deferral election during the
calendar year preceding the calendar year for which an award is made.


(b)    Forfeitable Rights. With respect to a cash or equity award which is
subject to a risk of forfeiture, a Participant may make a deferral election
prior to or within the first thirty (30) days following the grant date;
provided, the election may apply only to the portion of the award that vests on
or after the first anniversary of the award grant date. This election shall be
available even if the terms of the award provide that the award will vest prior
to the first anniversary of the award grant date in the event of the
Participant’s death, disability (as defined in Code Section 409A) or a change of
control event (as defined in Code Section 409A); provided that, if the award so
vests prior to the first anniversary of the grant date, then if and to the
extent required by Code Section 409A, such deferral election shall be cancelled.
 
(c)    Initial Eligibility. A Participant may make a deferral election within
the first thirty (30) days of becoming a Participant; provided such Participant
has not previously been eligible for participation in any other deferred
compensation plan that is required to be aggregated with this Plan for purposes
of Code Section 409A. Such election shall only be effective with respect to
compensation for services to be performed subsequent to the date of the
election.


(d)    Performance-Based Compensation. With respect to a performance-based award
(whether cash or equity), a Participant may make a deferral election within the
first 180 days of the performance period for which the award is made.
Notwithstanding the foregoing:


(1)
if the Company determines that an award qualifies as performance-based
compensation within the meaning of Code Section 409A, the Company may specify a
later election period, which in all events must end 180 days prior to the end of
the performance period for such award; provided that any election made hereunder
shall not be applicable to compensation that is readily ascertainable at the
time of the election, or



(2)
if the Company determines that an award does not qualify as performance-based
compensation within the meaning of Code Section 409A, or determines that, at the
time of the election described above, the compensation payable under such award
will be readily ascertainable, then the Company may specify an earlier election
period consistent with the requirements of Code Section 409A.



(e)    Other Deferrals Rules. A Participant may make a deferral election at such
other times not described above as may be permitted by the Administrator
consistent with the requirements of Code Section 409A.


(f)    No Deferrals After 2017. Notwithstanding anything to the contrary in the
Plan, no deferral elections may be made with respect to Deferrable Compensation
issued or awarded after December 31, 2017.


Section 4.2. Cancellation of Deferral Elections. If the Administrator determines
that a Participant’s deferral elections must be cancelled in order for the
Participant to receive a hardship distribution under the Johnson Controls
Savings and Investment (401k) Plan (or any successor plan thereto), or any other
401(k) plan maintained by the Company or an Affiliate, then the Participant’s
deferral election(s) shall be cancelled if permitted under Code Section 409A. A
Participant whose deferral election(s) are cancelled


6

--------------------------------------------------------------------------------





pursuant to this Section 4.2 may make a new deferral election under Section 4.1,
and pursuant to the requirements of Code Section 409A, with respect to future
incentive awards, unless otherwise prohibited by the Administrator.


Section 4.3    Administration of Deferral Elections. All deferral elections must
be made in the form and manner and within such time periods as the Administrator
prescribes in order to be effective.


ARTICLE 5.
HYPOTHETICAL INVESTMENT OPTIONS


Section 5.1. Investment Election.


(a)    Investment Elections. Unless otherwise determined by the Administrator,
amounts credited to a Participant’s Account shall reflect the investment
experience of the Investment Options selected by the Participant. The
Participant may make an initial investment election at the time of enrollment in
the Plan in whole increments of one percent (1%). A Participant may also elect
to reallocate his or her Account, and may elect to allocate any future
Deferrals, among the various Investment Options in whole increments of one
percent (1%) from time to time as prescribed by the Administrator.
Notwithstanding the foregoing, unless otherwise determined by the Administrator,
Share Deferrals or Other Incentive Compensation measured in relation to a Share
shall be automatically invested in the Share Unit Account and may be
re-allocated out of such Investment Option only after the Share Deferrals or
Other Incentive Compensation are either vested or earned, subject to any
additional restrictions on re-allocation as may be imposed by the Company. Such
investment elections shall remain in effect until changed by the Participant.
All investment elections shall become effective as soon as practicable after
receipt of such election by the Administrator, and must be made in the form and
manner and within such time periods as the Administrator prescribes in order to
be effective. In the absence of an effective election, the Participant’s Account
(to the extent the Plan does not require Deferrals to be allocated to the Share
Unit Account) shall be deemed invested in the default fund specified for the
Johnson Controls Inc. Savings and Investment (401k) Plan (or any successor plan
thereto).


(b)    Crediting of Investment Return. On each Valuation Date, the Administrator
(or its designee) shall credit the deemed investment experience with respect to
the selected (or required) Investment Options to each Participant’s Account.
Notwithstanding anything herein to the contrary, the Company retains the right
to allocate actual amounts hereunder without regard to a Participant’s request.


Section 5.2.    Allocations to Investment Options. All Deferrals will be deemed
invested in an Investment Option as of the date on which the deferrals would
have otherwise been paid to the Participant.


Section 5.3.    Securities Law Restrictions. Notwithstanding anything to the
contrary herein, all elections under Article 5 or 6 by a Participant who is
subject to Section 16 of the Exchange Act are subject to review by the
Administrator prior to implementation. In accordance with Section 9.3, the
Administrator may restrict additional transactions, rescind transactions, or
impose other rules and procedures, to the extent deemed desirable by the
Administrator in order to comply with the Exchange Act, including, without
limitation, application of the review and approval provisions of this Section
5.3 to Participants who are not subject to Section 16 of the Exchange Act.


Section 5.4.    Accounts are For Record Keeping Purposes Only. Plan Accounts and
the record keeping procedures described herein serve solely as a device for
determining the amount of benefits


7

--------------------------------------------------------------------------------





accumulated by a Participant under the Plan, and shall not constitute or imply
an obligation on the part of the Company or any Affiliate to fund such benefits.


ARTICLE 6.
DISTRIBUTION OF ACCOUNTS


Section 6.1.    Form of Distribution. A Participant, at the time he makes an
initial deferral election under the Plan pursuant to any provision of Article 4,
shall elect the form of distribution with respect to each of the following
sub-accounts:


(a)    Annual Incentive Deferrals, including interest, earnings or losses
thereon.


(b)    Long-Term Incentive Deferrals, including interest, earnings or losses
thereon.


(c)    Share Deferrals, as adjusted for gains or losses thereon, that are held
in the Participant’s Share Unit Account as of that date.


(d)    Other Incentive Compensation Deferrals, including interest, earnings or
losses thereon.


Such election shall be made in such form and manner as the Administrator may
prescribe, and shall be irrevocable. The election shall specify whether
distributions shall be made in a single lump sum or from two (2) to ten (10)
annual installments. In the absence of a distribution election with respect to a
particular subaccount, payment shall be made in ten (10) annual installments.
Notwithstanding the foregoing, if a Participant receives a single lump sum
payment of the entire balance in a particular subaccount, and an amount would
otherwise be credited to such subaccount thereafter (such as upon the date the
Deferrable Compensation becomes vested or earned after the Participant’s
Separation from Service), then such amount shall not be allocated to such
subaccount but instead be paid directly by the Company or Affiliate that is
obligated to make such payment as soon as practicable after the Deferrable
Compensation vests or is earned.
Section 6.2.    Time of Distribution. Upon a Participant’s Separation from
Service for any reason, the Participant, or his Beneficiary in the event of his
death, shall be entitled to payment of the amount accumulated in such
Participant’s Account in cash.


Section 6.3.    Manner of Distribution. The Participant’s Account shall be paid
in cash in the following manner:


(a)    Lump Sum. If payment is to be made in a lump sum,


(1)
for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, payment shall be made in the first calendar quarter
of the following year, and



(2)
for those Participants whose Separation from Service occurs from July 1 through
December 31 of a year, payment shall be made in the third calendar quarter of
the following year.





8

--------------------------------------------------------------------------------





The lump sum payment shall equal the balance of the Participant’s Account as of
the Valuation Date immediately preceding the distribution date.
(b)    Installments. If payment is to be made in annual installments, the first
annual payment shall be made:
(1)
for those Participants whose Separation from Service occurs from January 1
through June 30 of a year, in the first calendar quarter of the following year,
and



(2)
for those Participants whose Separation from Service occurs during the period
from July 1 through December 31 of a year, in the third calendar quarter of the
following year.



The amount of the first annual payment shall equal the value of 1/10th (or
1/9th, 1/8th, 1/7th, etc. depending on the number of installments elected) of
the balance of the Participant’s Account as of the Valuation Date immediately
preceding the distribution date. All subsequent annual payments shall be made in
the first calendar quarter of each subsequent calendar year, and shall be in an
amount equal to the value of 1/9th (or 1/8th, 1/7th, 1/6th, etc. depending on
the number of installments elected) of the balance of the Participant’s Account
as of the Valuation Date immediately preceding the distribution date. The final
annual installment payment shall equal the then remaining balance of such
Account as of the Valuation Date preceding such final payment date.
Notwithstanding the foregoing provisions, if the balance of a Participant’s
Account as of the Valuation Date immediately preceding a distribution date is
$50,000 or less when combined with the Johnson Controls Senior Executive
Deferred Compensation Plan, then the entire remaining balance of the
Participant’s Account shall be paid in a lump sum on such distribution date.
Section 6.4.    Distribution of Remaining Account Following Participant’s Death,


(a)    In the event of the Participant’s death prior to receiving all payments
due under this Article 6, the balance of the Participant’s Account shall be paid
to the Participant’s Beneficiary in a lump sum in the first calendar quarter or
the third calendar quarter, whichever first occurs after the Participant’s
death. Notwithstanding the foregoing, in lieu of such lump sum death benefit, a
Participant who has an installment payment election in effect may, prior to his
or her termination of employment, elect to have any remaining installment
payments continue to his or her Beneficiary in the event the Participant dies
after beginning to receive such installment payments, provided that such
election shall be given effect only if filed at least twelve (12) months prior
to the date of the Participant’s death.


(b)    The timing of the payment(s) under Section 6.4(a) is dependent upon the
Administrator receiving all information needed to authorize such payment (such
as a copy of the Participant’s death certificate). To the extent the
Administrator cannot make a payment because it has not received such
information, then the Administrator shall make such payment(s) to the
Beneficiary as soon as practicable in accordance with Section 6.4(a) after it
has received all information necessary to make such payment, provided that such
payment(s) due from the date of death through December 31 of the year following
the year of the Participant’s death must be completed by such December 31 in
order to avoid additional taxes under Code Section 409A.


Section 6.5.    Tax Withholding. The Company or any Affiliate that makes a
payment hereunder shall have the right to deduct from any deferral or payment
made hereunder, or from any other


9

--------------------------------------------------------------------------------





amount due a Participant, the amount of cash and/or Fair Market Value of Shares
sufficient to satisfy the Company’s or Affiliate’s foreign, federal, state or
local income tax withholding obligations with respect to such deferral (or
vesting thereof) or payment. In addition, if prior to the date of distribution
of any amount hereunder, the Federal Insurance Contributions Act (FICA) tax
imposed under Code Sections 3101, 3121(a) and 3121(v)(2), where applicable,
becomes due, then the Company may distribute from the Participant’s Account
balance the amount needed to pay the Participant’s portion of such tax, plus an
amount equal to the withholding taxes due under federal, state or local law
resulting from the payment of such FICA tax, and an additional amount to pay the
additional income tax at source on wages attributable to the pyramiding of the
Code Section 3401 wages and taxes, but no greater than the aggregate of the FICA
tax amount and the income tax withholding related to such FICA tax amount.


Section 6.6.    Offset. The Company or any Affiliate shall have the right to
offset from any amount payable hereunder any amount that the Participant owes to
the Company or to any Affiliate without the consent of the Participant (or his
Beneficiary, in the event of the Participant’s death).


Section 6.7.    Additional Payment Provisions.


(a)    Acceleration of Payment. Notwithstanding the foregoing:


(1)
If an amount deferred under this Plan is required to be included in a
Participant’s income under Code Section 409A prior to the date such amount is
actually distributed, such Participant shall receive a distribution, in a lump
sum within ninety (90) days after the Plan fails to meet the requirements of
Code Section 409A, of the amount required to be included in the Participant’s
income as a result of such failure.



(2)
If an amount under the Plan is required to be immediately distributed in a lump
sum under a domestic relations order within the meaning of Code Section
414(p)(1)(B), it may be distributed according to the terms of such order,
provided the Participant holds the Administrator harmless with respect to such
distribution. The Plan shall not distribute amounts required to be distributed
under a domestic relations order other than in the limited circumstance
specifically stated herein.



(b)    Delay in Payment. Notwithstanding the foregoing:


(1)
If a distribution required under the terms of this Plan would jeopardize the
ability of the Company or an Affiliate to continue as a going concern, the
Company or the Affiliate shall not be required to make such distribution.
Rather, the distribution shall be delayed until the first date that making the
distribution does not jeopardize the ability of the Company or of an Affiliate
to continue as a going concern. Any distribution delayed under this provision
shall be treated as made on the date specified under the terms of this Plan.



(2)
If the distribution will violate the terms of Section 16(b) of the Exchange Act
or other Federal securities laws, or any other applicable law, then the
distribution shall be delayed until the earliest date on which making the
distribution will not violate such law.



10

--------------------------------------------------------------------------------





ARTICLE 7.
RULES WITH RESPECT TO SHARE UNITS


Section 7.1.    Valuation of Share Unit Account. When any amounts are to be
allocated to a Share Unit Account (whether in the form of Deferrals or amounts
that are deemed re-allocated from another Investment Option), such amount shall
be converted to whole and fractional Share Units, with fractional units
calculated to three decimal places, by dividing the amount to be allocated by
the Fair Market Value of a Share on the effective date of such allocation. If
any dividends or other distributions are paid on Shares while a Participant has
Share Units credited to his Account, such Participant shall be credited with
additional Share Units equal to (a) the amount of the cash dividend paid or Fair
Market Value of other property distributed on one Share, multiplied by the
number of Share Units credited to the Participant’s Share Unit Account on the
date the dividend is declared, and then divided by (b) the Fair Market Value of
a Share on the date the dividend is paid or distributed. Any other provision of
this Plan to the contrary notwithstanding, if a dividend is paid on Shares in
the form of a right or rights to purchase shares of the Company or any entity
acquiring the Company, then no additional Share Units shall be credited to the
Participant’s Share Unit Account with respect to such dividend, but each Share
Unit credited to a Participant’s Share Unit Account at the time such dividend is
paid, and each Share Unit thereafter credited to the Participant’s Share Unit
Account at a time when such rights are attached to Shares, shall thereafter be
valued as of any point in time on the basis of the aggregate of the then Fair
Market Value of one Share plus the then Fair Market Value of such right or
rights then attached to one Share.


Section 7.2.    Transactions Affecting Shares. In the event of any merger, share
exchange, reorganization, consolidation, recapitalization, share dividend, share
split or other change in corporate structure of the Company affecting Shares,
the Committee may make appropriate equitable adjustments with respect to the
Share Units credited to the Share Unit Account of each Participant, including
without limitation, adjusting the date as of which such units are valued and/or
distributed, as the Committee determines is necessary or desirable to prevent
the dilution or enlargement of the benefits intended to be provided under the
Plan.


Section 7.3.    No Shareholder Rights With Respect to Share Units. Participants
shall have no rights as a shareholder pertaining to Share Units credited to
their Accounts.


ARTICLE 8.
SPECIAL RULES APPLICABLE IN THE EVENT OF A
CHANGE OF CONTROL OF THE COMPANY


Section 8.1.    Acceleration of Payments. Notwithstanding any other provision of
this Plan, each Participant (or any Beneficiary thereof entitled to receive
payments hereunder), including Participants (or Beneficiaries) receiving
installment payments under the Plan, shall receive a lump sum payment in cash of
all amounts accumulated in such Participant’s Account with respect to deferrals
made pursuant to elections filed prior to the Amended and Restated Effective
Dateas soon as practicable (but not more than ninety (90) days) following the
Change of Control; provided, however, that if a Change of Control occurs on or
after January 1, 2017, then the payment shall not be made prior to the date that
is five (5) years after the occurrence of events that would have constituted a
Change of Control as it was defined in this Plan prior to January 1, 2016.
Notwithstanding the foregoing, if the Company reasonably anticipates that any
such lump sum payment would reduce or eliminate the Company’s or any of its
Affiliate’s deduction for compensation to a Participant because of the
compensation limit imposed under Code Section 162(m), then the Company may elect
to delay payment of such amount in accordance with the requirements of Code
Section 409A.


11

--------------------------------------------------------------------------------





In determining the amount accumulated in a Participant’s Share Unit Account,
each Share Unit shall have a value equal to the higher of (a) the highest
reported sales price, regular way, of a share of the Company on the Composite
Tape for New York Stock Exchange Listed Stocks (the “Composite Tape”) during the
sixty (60)-day period prior to the date of the Change of Control of the Company
and (b) if the Change of Control of the Company is the result of a transaction
or series of transactions described in Section 8.2(a) (or the corresponding
provision in the prior definition of a Change of Control, as described in
Section 8.4, below), then the highest price per Share of the Company paid in
such transaction or series of transactions.
Section 8.2.    Definition of a Change of Control. Subject to Section 8.4, a
Change of Control means any of the following events, provided that each such
event would constitute a change in control event within the meaning of Code
Section 409A:


(a)    The acquisition by any Person of beneficial ownership (within the meaning
of Rule 13d-3 promulgated under the Exchange Act) of thirty-five percent (35%)
or more of either (A) the then-outstanding Shares (the “Outstanding Company
Shares”) or (B) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change of Control: (1) any
acquisition directly from the Company, (2) any acquisition by the Company, (3)
any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any Affiliated Company or (4) any acquisition by
any corporation pursuant to a transaction that complies with Section
8.2(c)(1)-(3);


(b)    Any time at which individuals who, as of the Amended and Restated
Effective Date, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to the date hereof whose election,
or nomination for election by the Company’s shareholders, was approved by a vote
of at least a majority of the directors then comprising the Incumbent Board
shall be considered as though such individual were a member of the Incumbent
Board, but excluding, for this purpose, any such individual whose initial
assumption of office occurs as a result of an actual or threatened election
contest with respect to the election or removal of directors or other actual or
threatened solicitation of proxies or consents by or on behalf of a Person other
than the Board;


(c)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company or any of
its subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or stock of another entity
by the Company or any of its subsidiaries (each, a “Business Combination”), in
each case unless, following such Business Combination, (1) all or substantially
all of the individuals and entities that were the beneficial owners of the
Outstanding Company Shares and the Outstanding Company Voting Securities
immediately prior to such Business Combination beneficially own, directly or
indirectly, more than fifty percent (50%) of the then-outstanding ordinary or
common shares and the combined voting power of the then outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the
Outstanding Company Shares and the Outstanding Company Voting Securities, as the
case may be, (2) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or an Affiliated Company or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, thirty-five
percent (35%) or more of, respectively, the then-outstanding ordinary or common
shares of the corporation


12

--------------------------------------------------------------------------------





resulting from such Business Combination or the combined voting power of the
then-outstanding voting securities of such corporation, except to the extent
that such ownership existed prior to the Business Combination, and (3) at least
a majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or


(d)    Approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.


Section 8.3.    Maximum Payment Limitation.


(a)    Limit on Payments. Except as provided in subsection (b) below, if any
portion of the payments or benefits described in this Plan or under any other
agreement with or plan of the Company or an Affiliate (in the aggregate, “Total
Payments”), would constitute an “excess parachute payment”, then the Total
Payments to be made to the Participant shall be reduced such that the value of
the aggregate Total Payments that the Participant is entitled to receive shall
be one dollar ($1) less than the maximum amount which the Participant may
receive without becoming subject to the tax imposed by Section 4999 of the Code
or which the Company or an Affiliate may pay without loss of deduction under
Section 280G(a) of the Code. The terms “excess parachute payment” and “parachute
payment” shall have the meanings assigned to them in Section 280G of the Code,
and such “parachute payments” shall be valued as provided therein. Present value
shall be calculated in accordance with Section 280G(d)(4) of the Code. Within
forty (40) days following delivery of notice by the Company to the Participant
of its belief that there is a payment or benefit due the Participant which will
result in an excess parachute payment, the Participant and the Company, at the
Company’s expense, shall obtain the opinion (which need not be unqualified) of
nationally recognized tax counsel selected by the Company’s or an Affiliate’s
independent auditors and acceptable to the Participant in his sole discretion
(which may be regular outside counsel to the Company or an Affiliate), which
opinion sets forth (1) the amount of the Base Period Income, (2) the amount and
present value of Total Payments and (3) the amount and present value of any
excess parachute payments determined without regard to the limitations of this
Section. As used in this Section, the term “Base Period Income” means an amount
equal to the Participant’s “annualized includible compensation for the base
period” as defined in Section 280G(d)(1) of the Code. For purposes of such
opinion, the value of any noncash benefits or any deferred payment or benefit
shall be determined by the Company’s or an Affiliate’s independent auditors in
accordance with the principles of Sections 280G(d)(3) and (4) of the Code, which
determination shall be evidenced in a certificate of such auditors addressed to
the Company and the Participant. Such opinion shall be addressed to the Company
and the Participant and shall be binding upon the Company and the Participant.
If such opinion determines that there would be an excess parachute payment, the
payments hereunder that are includible in Total Payments or any other payment or
benefit determined by such counsel to be includible in Total Payments shall be
reduced or eliminated as specified by the Participant in writing delivered to
the Company within thirty (30) days of his receipt of such opinion or, if the
Participant fails to so notify the Company, then as the Company shall reasonably
determine, so that under the bases of calculations set forth in such opinion
there will be no excess parachute payment. If such legal counsel so requests in
connection with the opinion required by this Section, the Participant and the
Company shall obtain, at the Company’s expense, and the legal counsel may rely
on in providing the opinion, the advice of a firm of recognized executive
compensation consultants as to the reasonableness of any item of compensation to
be received by the Participant. If the provisions of Sections 280G and 4999 of
the Code are repealed without succession, then this Section shall be of no
further force or effect.




13

--------------------------------------------------------------------------------





(b)    Employment Contract Governs. The provisions of subsection (a) above shall
not apply to a Participant whose employment is governed by an employment
contract that provides for Total Payments in excess of the limitation described
in subsection (a) above.


Section 8.4.    Prior Definition of a Change of Control. Notwithstanding
anything to the contrary in Section 8.2, until January 1, 2017, a Change of
Control shall have the meaning set forth in the Plan as in effect immediately
prior to January 1, 2016.


ARTICLE 9.
GENERAL PROVISIONS


Section 9.1.    Administration.


(a)    General. The Committee shall have overall discretionary authority with
respect to administration of the Plan; provided that the Administrator shall
have discretionary authority and responsibility for the general operation and
daily administration of the Plan and to decide claims and appeals as specified
herein. If at any time the Committee shall not be in existence or not be
composed of members of the Board who qualify as “non-employee directors”, then
all determinations affecting Participants who are subject to Section 16 of the
Exchange Act shall be made by the full Board, and all determinations affecting
other Participants shall be made by the Board or an officer of the Company or
other committee appointed by the Board (with the assistance of the
Administrator). The Committee or Administrator may, in its discretion, delegate
any or all of its authority and responsibility; provided that the Committee
shall not delegate authority and responsibility with respect to non-ministerial
functions that relate to the participation by Participants who are subject to
Section 16 of the Exchange Act at the time any such delegated authority or
responsibility is exercised. To the extent of any such delegation, any
references herein to the Committee or Administrator, as applicable, shall be
deemed references to such delegatee. Interpretation of the Plan shall be within
the sole discretion of the Committee or the Administrator with respect to their
respective duties hereunder. If any delegatee of the Committee or the
Administrator shall also be a Participant or Beneficiary, any determinations
affecting the delegatee’s participation in the Plan shall be made by the
Committee or Administrator, as applicable.


(b)    Authority and Responsibility. In addition to the authority specifically
provided herein, the Committee and Administrator shall have the discretionary
authority to take any action or make any determination deemed necessary for the
proper administration of the Plan with regard to the respective duties of each
under the Plan, including but not limited to: (1) prescribe rules and
regulations for the administration of the Plan; (2) prescribe forms for use with
respect to the Plan; (3) interpret and apply all of the Plan’s provisions,
reconcile inconsistencies or supply omissions in the Plan’s terms; (4) make
appropriate determinations, including factual determinations, and calculations;
and (5) prepare all reports required by law. Any action taken by the Committee
shall be controlling over any contrary action of the Administrator. The
Committee and the Administrator may delegate their ministerial duties to third
parties and to the extent such delegation, references to the Committee or
Administrator herein shall mean such delegates, if any.


(c)    Decisions Binding. The Committee’s and Administrator’s determinations
shall be final and binding on all parties with an interest hereunder, unless
determined to be arbitrary and capricious.


(d)    Procedures of the Committee. The Committee’s determinations must be made
by not less than a majority of its members present at the meeting (in person or
otherwise) at which a quorum is present, or by written consent, which sets forth
the action, is signed by each member of the Committee and filed with the minutes
for proceedings of the Committee. A majority of the entire Committee shall
constitute


14

--------------------------------------------------------------------------------





a quorum for the transaction of business. The Administrator’s determinations
shall be made in accordance with such procedures it establishes.


(e)    Indemnification. Service on the Committee or as an Administrator shall
constitute service as a director or officer of the Company so that the Committee
and Administrator members shall be entitled to indemnification, limitation of
liability and reimbursement of expenses with respect to their Committee or
Administrator services to the same extent that they are entitled under the
Company’s charter documents and applicable law for their services as directors
or officers of the Company.


Section 9.2.    Designation of Beneficiary. Each Participant may designate a
Beneficiary in such form and manner and within such time periods as the
Administrator may prescribe. A Participant can change his beneficiary
designation at any time, provided that each beneficiary designation shall revoke
the most recent designation, and the last designation received by the
Administrator while the Participant was alive shall be given effect. If a
Participant designates a Beneficiary without providing in the designation that
the Beneficiary must be living at the time of distribution, the designation
shall vest in the Beneficiary the distribution payable after the Participant’s
death, and such distribution if not paid by the Beneficiary’s death shall be
made to the Beneficiary’s estate. In the event there is no valid beneficiary
designation in effect at the time of the Participant’s death, in the event the
Participant’s designated Beneficiary does not survive the Participant, or in the
event that the beneficiary designation provides that the Beneficiary must be
living at the time of distribution and such designated Beneficiary does not
survive to the distribution date, the Participant’s estate will be deemed the
Beneficiary and will be entitled to receive payment. If a Participant designates
his spouse as a beneficiary, such beneficiary designation automatically shall
become null and void on the date the Administrator receives notice of the
Participant’s divorce or legal separation.


Section 9.3.    Restrictions to Comply with Applicable Law. All transactions
under the Plan are intended to comply with all applicable conditions of Rule
16b-3 under the Exchange Act. The Committee and Administrator shall administer
the Plan so that transactions under the Plan will be exempt from or comply with
Section 16 of the Exchange Act, and shall have the right to restrict or rescind
any transaction, or impose other rules and requirements, to the extent it deems
necessary or desirable for such exemption or compliance to be met.


Section 9.4.    Claims Procedures.


(a)    Initial Claim. If a Participant or Beneficiary (the “claimant”) believes
that he is entitled to a benefit under the Plan that is not provided, the
claimant or his legal representative shall file a written claim for such benefit
with the Administrator within ninety (90) days of the date the payment that is
in dispute should have been made. The Administrator shall review the claim and
render a decision within ninety (90) days following the receipt of the claim;
provided that the Administrator may determine that an additional ninety (90)-day
extension is necessary due to circumstances beyond the Administrator’s control,
in which event the Administrator shall notify the claimant prior to the end of
the initial period that an extension is needed, the reason therefor, and the
date by which the Administrator expects to render a decision. If the claimant’s
claim is denied in whole or part, the Administrator shall provide written notice
to the claimant of such denial. The written notice shall include: the specific
reason(s) for the denial; reference to specific Plan provisions upon which the
denial is based; a description of any additional material or information
necessary for the claimant to perfect the claim and an explanation of which such
material or information is necessary; and a description of the Plan’s review
procedures (as set forth in subsection (b)) and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse determination upon
review.


15

--------------------------------------------------------------------------------





(b)    Request for Appeal. The claimant has the right to appeal the
Administrator’s decision by filing a written appeal to the Administrator within
sixty (60) days after the claimant’s receipt of the Administrator’s decision,
although to avoid penalties under Code Section 409A, the claimant’s appeal must
be filed within one hundred eighty (180) days of the date payment could have
been timely made in accordance with the terms of the Plan and pursuant to
Regulations promulgated under Code Section 409A. The claimant will have the
opportunity, upon request and free of charge, to have reasonable access to and
copies of all documents, records and other information relevant to the
claimant’s appeal. The claimant may submit written comments, documents, records
and other information relating to his claim with the appeal. The Administrator
will review all comments, documents, records and other information submitted by
the claimant relating to the claim, regardless of whether such information was
submitted or considered in the initial claim determination. The Administrator
shall make a determination on the appeal within sixty (60) days after receiving
the claimant’s written appeal; provided that the Administrator may determine
that an additional sixty (60)-day extension is necessary due to circumstances
beyond the Administrator’s control, in which event the Administrator shall
notify the claimant prior to the end of the initial period that an extension is
needed, the reason therefor and the date by which the Administrator expects to
render a decision. If the claimant’s appeal is denied in whole or part, the
Administrator shall provide written notice to the claimant of such denial. The
written notice shall include: the specific reason(s) for the denial; reference
to specific Plan provisions upon which the denial is based; a statement that the
claimant is entitled to receive, upon request and free of charge, reasonable
access to and copies of all documents, records, and other information relevant
to the claimant’s claim; and a statement of the claimant’s right to bring a
civil action under section 502(a) of ERISA. If the claimant does not receive a
written decision within the time period(s) described above, the appeal shall be
deemed denied on the last day of such period(s).


(c)    ERISA Fiduciary. For purposes of ERISA, the Committee shall be considered
the named fiduciary under the Plan and the plan administrator, except with
respect to claims and appeals, for which the Administrator shall be considered
the named fiduciary.


Section 9.5.    Participant Rights Unsecured.


(a)    Unsecured Claim. The right of a Participant or his Beneficiary to receive
a distribution hereunder shall be an unsecured claim, and neither the
Participant nor any Beneficiary shall have any rights in or against any amount
credited to his Account or any other specific assets of the Company or an
Affiliate. The right of a Participant or Beneficiary to the payment of benefits
under this Plan shall not be assigned, encumbered, or transferred, except as
permitted under Section 6.7(a)(2) or 9.2. The rights of a Participant hereunder
are exercisable during the Participant’s lifetime only by him or his guardian or
legal representative.


(b)    Contractual Obligation. The Company or an Affiliate may authorize the
creation of a trust or other arrangements to assist it in meeting the
obligations created under the Plan, subject to the restrictions on funding such
trust or arrangement imposed by Code Sections 409A(b)(2) or (3). However, any
liability to any person with respect to the Plan shall be based solely upon any
contractual obligations that may be created pursuant to the Plan. No obligation
of the Company or an Affiliate shall be deemed to be secured by any pledge of,
or other encumbrance on, any property of the Company or any Affiliate. Nothing
contained in this Plan and no action taken pursuant to its terms shall create or
be construed to create a trust of any kind, or a fiduciary relationship between
the Company or an Affiliate and any Participant or Beneficiary, or any other
person.


(c)    No Right to Employment. Participation in this Plan, or any modifications
thereof, or the payments of any benefits hereunder, shall not be construed as
giving to any person any right to be retained in the service of the Company or
any Affiliate, limiting in any way the right of the Company or any Affiliate


16

--------------------------------------------------------------------------------





to terminate such person’s employment at any time, evidencing any agreement or
understanding that the Company or any Affiliate will employ such person in any
particular position or any particular rate of compensation or guaranteeing such
person any right to receive any other form or amount of remuneration from the
Company or any Affiliate.


Section 9.6    Amendment or Termination of Plan.


(a)    Amendment. The Committee may at any time amend the Plan, including but
not limited to modifying the terms and conditions applicable to (or otherwise
eliminating) Deferrals to be made on or after the amendment date to the extent
not prohibited by Code Section 409A; provided, however, that no amendment may
reduce or eliminate any Account balance accrued to the date of such amendment
(except as such Account balance may be reduced as a result of investment losses
allocable to such Account) without a Participant’s consent except as otherwise
specifically provided herein; and provided further that the Board must approve
any amendment that expands the class of employees eligible for participation
under the Plan, that materially increases the benefits provided under the Plan
or that is required to be approved by the Board by any applicable law or the
listing requirements of the national securities exchange upon which the
Company’s ordinary shares are then traded. In addition, the Administrator may at
any time amend the Plan to make administrative changes and changes necessary to
comply with applicable law.


(b)    Termination. The Committee may terminate the Plan in accordance with the
following provisions. Upon termination of the Plan, any deferral elections then
in effect shall be cancelled to the extent permitted by Code Section 409A. Upon
termination of the Plan, the Committee may authorize the payment of all amounts
accrued under the Plan in a single sum payment without regard to any
distribution election then in effect, only in the following circumstances:


(1)
The Plan is terminated pursuant to irrevocable action taken by the Committee
within the thirty (30) days preceding or the twelve (12) months following a
change in control event (as defined in Code Section 409A), provided that all
other plans required to be aggregated with this Plan under Code Section 409A are
also terminated and liquidated with respect to each participant that experienced
the change in control event. In such event, the single sum payment must be
distributed within twelve (12) months after such irrevocable action is taken.



(2)
The Plan is terminated within twelve (12) months of a corporate dissolution
taxed under Code Section 331, or with the approval of a bankruptcy court
pursuant to 11 U.S.C. §503(b)(1)(A). In such event, the single sum payment must
be distributed by the latest of: (A) the last day of the calendar year in which
the Plan termination occurs, (B) the first calendar year in which the amount is
no longer subject to a substantial risk of forfeiture, or (C) the first calendar
year in which payment is administratively practicable.



(3)
The Plan is terminated at any other time, provided that such termination does
not occur proximate to a downturn in the financial health of the Company or an
Affiliate, and all other plans required to be aggregated with this Plan under
Code Section 409A are also terminated and liquidated. In such event, the single
sum payment shall be paid no earlier than twelve (12) months (and no later than
twenty-four (24) months) after the date of the Plan’s termination.
Notwithstanding the foregoing, any payment that would otherwise be paid



17

--------------------------------------------------------------------------------





during the twelve (12)-month period beginning on the Plan termination date
pursuant to the terms of the Plan shall be paid in accordance with such terms.
In addition, the Company or any Affiliate shall be prohibited from adopting a
similar arrangement within three (3) years following the date of the Plan’s
termination.


Section 9.7.    Administrative Expenses. Costs of establishing and administering
the Plan will be paid by the Company and its participating Affiliates.


Section 9.8.    Successors and Assigns. This Plan shall be binding upon and
inure to the benefit of the Company, its successors and assigns and the
Participants and their heirs, executors, administrators, and legal
representatives.


Section 9.9.    Governing Law; Limitation on Actions; Dispute Resolution.


(a)    Governing Law. This Plan is intended to be a plan of deferred
compensation maintained for a select group of management or highly compensated
employees as that term is used in ERISA, and shall be interpreted so as to
comply with the applicable requirements thereof. In all other respects, the Plan
is to be construed and its validity determined according to the laws of the
State of Wisconsin (without reference to conflict of law principles thereof) to
the extent such laws are not preempted by federal law.


(b)    Limitation on Actions. Any action or other legal proceeding with respect
to the Plan may be brought only after the claims and appeals procedures of
Section 9.4 are exhausted and only within period ending on the earlier of (1)
one year after the date claimant receives notice or deemed notice of a denial
upon appeal under Section 9.4(b), or (2) the expiration of the applicable
statute of limitations period under applicable federal law. Any action or other
legal proceeding not adjudicated under ERISA must be arbitrated in accordance
with the provisions of subsection (c).


(c)    Arbitration.


(1)
Application. Notwithstanding any employee agreement in effect between a
Participant and the Company or any Affiliate, if a Participant or Beneficiary
brings a claim that relates to benefits under this Plan that is not covered
under ERISA, and regardless of the basis of the claim (including but not limited
to, actions under Title VII, wrongful discharge, breach of employment agreement,
etc.), such claim shall be settled by final binding arbitration in accordance
with the rules of the American Arbitration Association (“AAA”) and judgment upon
the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.



(2)
Initiation of Action. Arbitration must be initiated by serving or mailing a
written notice of the complaint to the other party. Normally, such written
notice should be provided to the other party within one year (365 days) after
the day the complaining party first knew or should have known of the events
giving rise to the complaint. However, this time frame may be extended if the
applicable statute of limitation provides for a longer period of time. If the
complaint is not properly submitted within the appropriate time frame, all
rights and claims that the complaining party has or may have against the other
party



18

--------------------------------------------------------------------------------





shall be waived and void. Any notice sent to the Company shall be delivered to:


Office of General Counsel
Johnson Controls International plc
5757 North Green Bay Avenue
P.O. Box 591
Milwaukee, WI 53201-0591


The notice must identify and describe the nature of all complaints asserted and
the facts upon which such complaints are based. Notice will be deemed given
according to the date of any postmark or the date of time of any personal
delivery.
(3)
Compliance with Personnel Policies. Before proceeding to arbitration on a
complaint, the Participant or Beneficiary must initiate and participate in any
complaint resolution procedure identified in the Company’s or Affiliate’s
personnel policies. If the claimant has not initiated the complaint resolution
procedure before initiating arbitration on a complaint, the initiation of the
arbitration shall be deemed to begin the complaint resolution procedure. No
arbitration hearing shall be held on a complaint until any applicable complaint
resolution procedure has been completed.



(4)
Rules of Arbitration. All arbitration will be conducted by a single arbitrator
according to the Employment Dispute Arbitration Rules of the AAA. The arbitrator
will have authority to award any remedy or relief that a court of competent
jurisdiction could order or grant including, without limitation, specific
performance of any obligation created under policy, the awarding of punitive
damages, the issuance of any injunction, costs and attorney’s fees to the extent
permitted by law, or the imposition of sanctions for abuse of the arbitration
process. The arbitrator’s award must be rendered in a writing that sets forth
the essential findings and conclusions on which the arbitrator’s award is based.



(5)
Representation and Costs. Each party may be represented in the arbitration by an
attorney or other representative selected by the party. The Company or Affiliate
shall be responsible for its own costs, the AAA filing fee and all other fees,
costs and expenses of the arbitrator and AAA for administering the arbitration.
The claimant shall be responsible for his attorney’s or representative’s fees,
if any. However, if any party prevails on a statutory claim which allows the
prevailing party costs and/or attorneys’ fees, the arbitrator may award costs
and reasonable attorneys’ fees as provided by such statute.



(6)
Discovery; Location; Rules of Evidence. Discovery will be allowed to the same
extent afforded under the Federal Rules of Civil Procedure. Arbitration will be
held at a location selected by the Company. AAA rules notwithstanding, the
admissibility of evidence offered at the arbitration shall be determined by the
arbitrator who shall be the judge of its materiality and relevance. Legal rules
of evidence will not be controlling, and the standard for admissibility of



19

--------------------------------------------------------------------------------





evidence will generally be whether it is the type of information that
responsible people rely upon in making important decisions.


(7)
Confidentiality. The existence, content or results of any arbitration may not be
disclosed by a party or arbitrator without the prior written consent of both
parties. Witnesses who are not a party to the arbitration shall be excluded from
the hearing except to testify.























































































20

--------------------------------------------------------------------------------





ADDENDUM
SPECIAL PROVISIONS APPLICABLE TO DELAYED PAYMENTS


In connection with the merger of Johnson Controls, Inc. with and into a
subsidiary of Tyco International plc on September 2, 2016, the amounts accrued
through such date under the Johnson Controls, Inc. Executive Deferred
Compensation Plan and the Johnson Controls, Inc. Retirement Restoration Plan
became distributable thereunder pursuant to the change in control provisions of
such plans. Certain of the amounts payable under both such plans to Mr. Alex
Molinaroli (the “Executive”) would have been nondeductible by Johnson Controls,
Inc. as a result of the application of Code Section 162(m). As such, as
permitted by Code Section 409A, the Company elected to delay the distribution of
such amounts until either (1) the Executive’s first taxable year in which the
Company reasonably anticipates, or should reasonably anticipate, that if the
payment is made during such year, the deduction of such payment will not be
barred by application of Code Section 162(m) or (2) during the period beginning
with the date of the Executive’s Separation from Service and ending on the later
of the last day of the fiscal year of the Company in which the Executive
Separates from Service or the 15th day of the third month following the
Executive’s Separation from Service. Where the payment is delayed to a date on
or after the Executive’s Separation from Service, if the Executive is a
specified employee (within the meaning of Code Section 409A and the Company’s
policies in regard thereto) as of the date of such Separation from Service, then
payment will not be made under the date that is six months after the date of the
Executive’s Separation from Service. The deferred amounts described herein will
otherwise be subject to the provisions of this Plan, including the right of the
Executive to direct the investment of such amounts and the right of the
Executive to designate a Beneficiary to receive such amounts in the event of the
Executive’s death.




21